                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALIYL RAA’ID MUHAMMAD,                :      CIVIL NO. 1:08-CV-1287
                                       :
             Petitioner                :      (Chief Judge Conner)
                                       :
      v.                               :
                                       :
SUPERINTENDENT JAY LANE,               :
et al.,                                :
                                       :
             Respondents               :

                                 MEMORANDUM

      Petitioner, Daliyl Raa’id Muhammad (“Muhammad”), filed the instant

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a

judgment and conviction imposed in the Court of Common Pleas of Dauphin

County. (Doc. 1). He is presently proceeding via an amended petition for writ of

habeas corpus. (Doc. 27). For the reasons discussed below, the court will deny the

amended petition.

I.    Procedural History

      Muhammad filed his initial petition for writ of habeas corpus on July 7, 2008.

(Doc. 1). Respondents filed an answer and memorandum in response to the claims

raised in the original habeas petition. (Docs. 13, 14). On February 25, 2009,

Muhammad filed a motion to stay the proceedings pending exhaustion of his state

court remedies. (Doc. 19). On March 20, 2009, the court determined that it was

appropriate to stay this matter in accordance with the stay and abeyance rule
announced in Crews v. Horn, 360 F.3d 146, 151 (3d Cir. 2004), and granted the

motion to stay. (Doc. 21).

      On June 17, 2015, Muhammad filed a motion to reopen the case. (Doc. 26).

After Muhammad’s compliance with the exhaustion requirement, the court

reopened this action. (Doc. 28).

II.   Factual Background

      The factual background of this case has been summarized by the state courts

as follows:

      The evidence presented establishes that on the evening of January 13,
      2002, James Nickol called [Muhammad] in order to purchase
      marijuana. [Muhammad] indicated he could sell Nickol three pounds
      of the drug for $2,400, and agreed to meet Nickol later that evening on
      South 14th Street in Harrisburg, Pennsylvania. Nickol and a
      companion, Derrick Kleugel, then drove to Harrisburg. Upon their
      arrival, [Muhammad] informed them they would have to walk a few
      blocks to get the marijuana. [Muhammad] was accompanied by
      another man, later identified as co-defendant Michael Cameron. At
      some point while the four men were walking down South 15th Street,
      [Muhammad] and Cameron slowly began to lag behind the victims.
      Gunfire then rang out and Nickol was shot three times in the back,
      three times in the stomach, and once in the hip. Kleugel was shot
      twice in the back and once in the hip. Nickol testified that immediately
      after the incident, he felt a burning sensation and fell to the ground.
      He further testified that [Muhammad] then climbed on top of him
      while holding a shiny object in his hand and demanded money.
      Kleugel also testified that after he fell, someone searched him and
      demanded money. N.T., 8/6/03, at 81-83, 85-88, 90-94; N.T., 8/7/03, at
      162-164, 166.

      [Muhammad] fled the scene before police and emergency personnel
      responded to the victims. He was apprehended following considerable
      resistance on July 7, 2002, almost six months later. N.T., 8/7/03, at 179,
      182-183, 209-211.




                                          2
Commonwealth v. Muhammad, 2018 WL 1405059, *1 (Pa. Super. March 21,

2018) (citing Commonwealth v. Muhammad, 860 A.2d 1132, 1767 MDA 2003

(Pa. Super. filed August 17, 2004) (unpublished memorandum at 2-3)).

III.   State Court Proceedings 1

       On August 8, 2003, a jury convicted Muhammad of attempted murder,

robbery, conspiracy, aggravated assault, escape, and related charges for his

involvement, along with co-defendant Michael Cameron, in the shootings of Jacob

Nickol and Derrick Kleugel. (See https://ujsportal.pacourts.us, Commonwealth v.

Muhammad, electronic docket number CP-22-CR-0002967-2002 (Dauphin Cty. Ct.

Com. Pl.)). On November 2, 2003, the trial court sentenced Muhammad to an

aggregate term of 37 to 90 years’ imprisonment. (See id.)

       Muhammad filed a timely direct appeal. On August 17, 2004, the

Pennsylvania Superior Court affirmed Muhammad’s judgment of sentence in part

and vacated in part. (Doc. 14-7 at 87-99, Commonwealth v. Muhammad, No. 1767

MDA 2003 (Pa. Super. August 17, 2004)). The Superior Court concluded that

Muhammad’s convictions for the attempted homicide and aggravated assault on

James Nickol should have merged, and therefore, one of his sentences for

aggravated assault was vacated. (Id.) However, the Superior Court explained that



       A federal habeas court may take judicial notice of state court records.
       1

Minney v. Winstead, 2013 WL 3279793, at *2 (W.D. Pa. June 27, 2013); see also
Reynolds v. Ellingsworth, 843 F.2d 712, 714 n.1 (3d Cir. 1988). Accordingly, in
reviewing this petition, the court takes judicial notice of the publicly available
dockets of criminal and collateral post-conviction proceedings in the Court of
Common Pleas of Dauphin County, the Superior Court of Pennsylvania, and the
Supreme Court of Pennsylvania.
                                          3
because Muhammad was convicted of two counts of aggravated assault for which

the trial court imposed concurrent sentences, the Superior Court’s decision did not

alter the trial court’s sentencing, and thus, remand for resentencing was not

required. (Id.) Muhammad did not file a petition for allowance of appeal in the

Pennsylvania Supreme Court. Therefore, his judgment of sentence became final on

September 16, 2004, when the time to pursue allowance of appeal in the

Pennsylvania Supreme Court expired. See PA. R.A.P. 1113(a); see also 42 PA. CONS.

STAT. § 9545(b)(3).

      Muhammad subsequently filed five pro se petitions for post-conviction

collateral relief pursuant to the Post Conviction Relief Act (“PCRA”), 42 PA. CONS.

STAT. §§ 9541-46. Each petition was denied.

      On June 17, 2005, Muhammad filed his first pro se PCRA petition. (Doc. 14-8,

PCRA Petition). On November 2, 2005, the PCRA court appointed counsel to

represent Muhammad and granted leave to file an amended PCRA petition. (See

Doc. 14-9 at 13). On February 8, 2006, appointed counsel filed a motion to withdraw

as counsel, asserting that the issues raised in the pro se PCRA petition were

frivolous and any issue to be raised in an amended PCRA petition would be

frivolous. (Doc. 14-9 at 8-28, Petition to Withdraw as Counsel). On February 10,

2006, the PCRA court issued an order providing notice of its intent to grant the

motion to withdraw and to dismiss the PCRA petition. (Doc. 14-9 at 67, Order of

Court dated February 10, 2006). On June 29, 2006, the PCRA court dismissed the

petition, and issued a memorandum on September 13, 2006. (Doc. 14-10 at 12; Doc.

14-10 at 14-49). Muhammad filed a pro se appeal to the Pennsylvania Superior
                                          4
Court. (Doc. 14-10 at 51-76; Doc. 14-11 at 1-80). On November 16, 2007, the

Pennsylvania Superior Court affirmed the denial of PCRA relief. (Doc. 14-11 at 82-

86, Commonwealth v. Muhammad, No. 275 MDA 2007 (Pa. Super. November 16,

2007)). On December 13, 2007, Muhammad filed a petition for allowance of appeal

to the Pennsylvania Supreme Court. (Doc. 14-11 at 88-100; Doc. 14-12 at 1-76). On

June 4, 2008, the Pennsylvania Supreme Court denied Muhammad’s petition for

allowance of appeal. (Doc. 14-12 at 78, Commonwealth v. Muhammad, No. 1071

MAL 2007, 952 A.2d 676 (Pa. 2007) (Table) (per curiam)).

      On May 23, 2011, Muhammad filed a second pro se PCRA petition. (See

https://ujsportal.pacourts.us, Commonwealth v. Muhammad, electronic docket

number CP-22-CR-0002967-2002). On August 17, 2011, the PCRA court denied the

petition. (See id.) Muhammad filed a timely notice of appeal to the Pennsylvania

Superior Court. On March 26, 2012, the Pennsylvania Superior Court affirmed the

PCRA court’s denial of relief. Commonwealth v. Muhammad, No. 1605 MDA 2011

(Pa. Super. March 26, 2012). On April 11, 2012, Muhammad filed an application

requesting re-argument or reconsideration of the Superior Court’s decision. Id. On

June 8, 2012, the Superior Court denied the request. Id.

      On or about May 6, 2012, Muhammad filed a third pro se PCRA petition. (See

https://ujsportal.pacourts.us, Commonwealth v. Muhammad, electronic docket

number CP-22-CR-0002967-2002). On May 31, 2013, Muhammad filed an amended

petition. (See id.) On February 11, 2014, the PCRA court dismissed the petition as

untimely. (See id.) Muhammad filed a notice of appeal to the Pennsylvania

Superior Court. On January 23, 2015, the Pennsylvania Superior Court affirmed
                                         5
the PCRA court’s order dismissing the petition as untimely. (Doc. 29-1,

Commonwealth v. Muhammad, No. 535 MDA 2014 (Pa. Super. January 23, 2015)).

      On March 9, 2015, Muhammad filed his fourth pro se PCRA petition. (See

https://ujsportal.pacourts.us, Commonwealth v. Muhammad, electronic docket

number CP-22-CR-0002967-2002). On July 30, 2015, the PCRA court dismissed the

petition. (See id.) Muhammad filed a notice of appeal to the Pennsylvania Superior

Court. On July 20, 2016, the Pennsylvania Superior Court affirmed the PCRA

court’s order dismissing the petition. Commonwealth v. Muhammad, No. 1518

MDA 2015 (Pa. Super. July 20, 2016).

      On October 7, 2016, and October 28, 2016, Muhammad filed his fifth and sixth

PCRA petitions. 2 On April 7, 2017, the PCRA court dismissed the petition as

untimely. Commonwealth v. Muhammad, 2018 WL 1405059, at *3. Muhammad

filed a timely notice of appeal to the Pennsylvania Superior Court. On March 21,

2018, the Pennsylvania Superior Court affirmed the PCRA court’s order dismissing

the petition. Commonwealth v. Muhammad, 2018 WL 1405059.

IV.   Standards of Review

      The statutory authority of federal courts to issue habeas corpus relief for

persons in state custody is provided by 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). A habeas

corpus petition pursuant to § 2254 is the proper mechanism for a prisoner to

challenge the “fact or duration” of his confinement. Preiser v. Rodriguez, 411 U.S.


      2
        The petitions were duplicative in substance and, therefore, the PCRA court
treated them as a single PCRA petition.
                                          6
475, 498-99, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973). “[I] t is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions.”

Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991). Rather,

federal habeas review is restricted to claims based “on the ground that [petitioner]

is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a); Estelle, 502 U.S. at 68.

      A.     Exhaustion

      Habeas corpus relief cannot be granted unless all available state remedies

have been exhausted, or there is an absence of available state corrective process, or

circumstances exist that render such process ineffective to protect the rights of the

applicant. See 28 U.S.C. § 2254(b)(1). The exhaustion requirement is grounded on

principles of comity in order to ensure that state courts have the initial opportunity

to review federal constitutional challenges to state convictions. See Werts v.

Vaughn, 228 F.3d 178, 192 (3d Cir. 2000).

      A state prisoner exhausts state remedies by giving the “state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of

the State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S.

838, 845, 119 S.Ct. 1728, 144 L.Ed.2d 1 (1999). 3 Respect for the state court system

requires that the petitioner demonstrate that the claims in question have been


      3
        In Pennsylvania, pursuant to Order 218 of the Pennsylvania Supreme
Court, review of criminal convictions and post-conviction relief matters from the
Pennsylvania Supreme Court is discretionary and “unavailable” for purposes of
exhausting state court remedies under § 2254. Lambert v. Blackwell, 387 F.3d 210,
233 (3d Cir. 2004). Thus, to exhaust state remedies, a Pennsylvania prisoner need
appeal only to the Pennsylvania Superior Court.
                                            7
“fairly presented to the state courts.” Castille v. Peoples, 489 U.S. 346, 351, 109 S.Ct.

1056, 103 L.Ed.2d 380 (1989). To “fairly present” a claim, a petitioner must present

its “factual and legal substance to the state courts in a manner that puts them on

notice that a federal claim is being asserted.” McCandless v. Vaughn, 172 F.3d 255,

261 (3d Cir. 1999); see also Nara v. Frank, 488 F.3d 187, 197-98 (3d Cir. 2007)

(recognizing that a claim is fairly presented when a petitioner presents the same

factual and legal basis for the claim to the state courts). While the petitioner need

not cite “book and verse” of the federal Constitution, Picard v. Connor, 404 U.S. 270,

278, 92 S.Ct. 509, 30 L.Ed.2d 438 (1971), he must “give the State ‘the opportunity to

pass upon and correct’ alleged violations of its prisoners’ federal rights” before

presenting those claims here, Duncan v. Henry, 513 U.S. 364, 365, 115 S.Ct. 887, 130

L.Ed.2d 865 (1995) (quoting Picard, 404 U.S. at 275, 92 S.Ct. 509).

      In this case, respondents contend that Muhammad failed to properly exhaust

several claims raised in the federal habeas petition, which the court will address

seriatim by claim. (Doc. 42-1 at 9-19).

      B.     Merits Standard

      Once a court has determined that the exhaustion requirement is met and,

therefore, that review on the merits of the issues presented in a habeas petition is

warranted, the scope of that review is set forth in 28 U.S.C. § 2254(d). Section

2254(d) provides, in pertinent part, that an application for a writ of habeas corpus

premised on a claim previously adjudicated on the merits in state court shall not be

granted unless:



                                            8
      (1) [the decision] was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by the
      Supreme Court of the United States; or

      (2) [the decision] was based on an unreasonable determination of the
      facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). To establish that the decision was contrary to federal law “it is

not sufficient for the petitioner to show merely that his interpretation of Supreme

Court precedent is more plausible than the state court’s; rather, the petitioner must

demonstrate that Supreme Court precedent requires the contrary outcome.”

Matteo v. Superintendent, 171 F.3d 877, 888 (3d Cir. 1999). Similarly, a federal court

will only find a state court decision to be an unreasonable application of federal law

if the decision, “evaluated objectively and on the merits, resulted in an outcome that

cannot reasonably be justified under existing Supreme Court precedent.” Id.

      Further, under 28 U.S.C. § 2254(e)(1), a federal court is required to presume

that a state court’s findings of fact are correct. A petitioner may only rebut this

presumption with clear and convincing evidence of the state court’s error. Miller-El

v. Cockrell, 537 U.S. 322, 341 (2003) (stating that the clear and convincing standard

in § 2254(e)(1) applies to factual issues, whereas the unreasonable application

standard of § 2254(d)(2) applies to factual decisions); Matteo, 171 F.3d at 888;

Thomas v. Varner, 428 F.3d 491, 497-98 (3d Cir. 2005). This presumption of

correctness applies to both explicit and implicit findings of fact. Campbell v.

Vaughn, 209 F.3d 280, 286 (3d Cir. 2000). Consequently, a habeas petitioner “must

clear a high hurdle before a federal court will set aside any of the state court’s

factual findings.” Mastracchio v. Vose, 274 F.3d 590, 597-98 (1st Cir. 2001).


                                           9
      Like the “unreasonable application” prong of paragraph (1), a factual

determination should be adjudged “unreasonable” under paragraph (2) only if the

court finds that a rational jurist could not reach the same finding on the basis of the

evidence in the record. 28 U.S.C. § 2254(d)(2); Porter v. Horn, 276 F. Supp. 2d 278,

296 (E.D. Pa. 2003); see also Torres v. Prunty, 223 F.3d 1103, 1107-08 (9th Cir. 2000);

cf. Jackson v. Virginia, 443 U.S. 307, 316 (1979). “This provision essentially requires

the district court to step into the shoes of an appellate tribunal, examining the

record below to ascertain whether sufficient evidence existed to support the

findings of fact material to the conviction.” Breighner v. Chesney, 301 F. Supp. 2d

354, 364 (M.D. Pa. 2004) (citing 28 U.S.C. § 2254(d)(2) and (f) 4). Mere disagreement

with an inferential leap or credibility judgment of the state court is insufficient to

permit relief. Porter, 276 F. Supp. 2d at 296; see also Williams v. Taylor, 529 U.S.

362, 408-09 (2000); Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001). Only when the

finding lacks evidentiary support in the state court record or is plainly controverted

by evidence therein should the federal habeas court overturn a state court’s factual

determination. Porter, 276 F. Supp. 2d at 296; see also Williams, 529 U.S. at 408-09.




      4
         “If the applicant challenges the sufficiency of the evidence adduced in such
State court proceeding to support the State court’s determination of a factual issue
made therein, the applicant, if able, shall produce that part of the record pertinent
to a determination of the sufficiency of the evidence to support such
determination.” 28 U.S.C. § 2254(f).
                                           10
       C.     Ineffective Assistance of Counsel Standard

       The Sixth Amendment right to counsel is the right to the effective assistance

of counsel. Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984). This right to effective assistance of counsel also extends to the first

appeal. Lewis v. Johnson, 359 F.3d 646, 656 (3d Cir. 2004). In Strickland, the

Supreme Court articulated a two-prong test in assessing whether a petitioner has

been denied the effective assistance of counsel. Strickland, 466 U.S. at 687-88. A

petitioner must demonstrate: (1) that his counsel’s representation “fell below an

objective standard of reasonableness” and (2) that such defective performance

caused the petitioner prejudice. See id.

       In evaluating the first prong of the Strickland test, the court must be “highly

deferential” toward counsel’s conduct. Id. at 689. There is a strong presumption

that counsel’s conduct fell within the wide range of reasonable professional

assistance. Id. (“It is all too tempting for a defendant to second-guess counsel’s

assistance after conviction or adverse sentence, and it is all too easy for a court,

examining counsel’s defense after it has proved unsuccessful, to conclude that a

particular act or omission of counsel was unreasonable.”). “Strickland and its

progeny make clear that counsel’s strategic choices will not be second-guessed by

post-hoc determinations that a different trial strategy would have fared better.”

Rolan v. Vaughn, 445 F.3d 671, 681-82 (3d Cir. 2006) (citing Strickland, 446 U.S. at

689). Notably, courts will not deem counsel ineffective for failing to raise a meritless

argument. Strickland, 466 U.S. at 691; United States v. Sanders, 165 F.3d 248, 253

(3d Cir. 1999).
                                           11
       To satisfy the prejudice prong, the petitioner must show that there is a

reasonable probability that, but for counsel’s deficient performance, the outcome of

the proceeding would have been different. See Strickland, 466 U.S. at 694. “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. Moreover, the petitioner must show that he or she had a reasonable

likelihood of prevailing on the motion at issue, and having prevailed on the motion,

it was also reasonably likely that the result of the trial would have been different.

See Thomas, 428 F.3d at 502.

       To prevail on a claim for ineffective assistance of counsel, a petitioner must

satisfy both prongs of the Strickland test. Carpenter v. Vaughn, 296 F.3d 138, 149

(3d Cir. 2002). The inquiry may begin with either the deficient performance or

prejudice prong, and the court is not required to consider the second prong of the

test if the petitioner is unable to satisfy the first one. Strickland, 466 U.S. at 697.

V.     Discussion

       In the instant petition, Muhammad argues that: (1) an inaccurate jury

instruction relating to attempted homicide violated his due process and equal

protection rights, and trial counsel was ineffective for failing to object to the jury

instruction; (2) the prosecution committed a Brady violation with respect to

information regarding prosecution witness James Nickol, and trial counsel failed to

effectively cross-examine Nickol; (3) he received an illegal sentence, and trial

counsel was ineffective for failing to object to aspects of his sentencing; and, (4) his

post-sentence counsel had a conflict of interest. (Doc. 27).



                                            12
      A.     Jury Instruction Claim 5

      Muhammad argues that an inaccurate jury instruction relating to the crime

of attempted homicide violated his due process and equal protection rights. (Doc.

27-1 at 8-16). Muhammad further argues that trial counsel was ineffective for failing

to object to the jury instruction on attempted homicide. (Id.) Muhammad raised

this claim on direct appeal and on collateral review.

      A review of the trial transcript reveals that the trial judge instructed the jury

on the elements of attempted homicide as follows:

      Let us begin with the charge of criminal attempt to commit criminal
      homicide. First of all, you generally need to understand that the word
      criminal homicide in common parlance is the word murder. And you
      also need to understand some general principles about that term
      murder so that you can make other decisions with regard to the
      instructions I am giving you.

      Under the law of our Commonwealth, a person is deemed to commit a
      murder if they kill another person and do so with the intent to kill. So
      a murder means that you kill another person and you are intending to
      do that. Whatever act you did, your conscious intent was to kill
      somebody.

      A person has a specific intent to kill if he has a fully formed intent to
      kill and is conscious of his intention; that he knows what he is doing,
      and he is aware that that is what he’s going to do.

      The specific intent to kill needed for attempted murder does not
      require planning or previous thought of any particular length of time.
      It can occur quickly. All that is necessary is that there be enough time
      so that the Defendant can and does fully form an intent to kill and is
      conscious that that is his intention.


      5
         Respondents argue that this claim was presented to the state courts as a
claim of trial court error under state law, not as a due process or equal protection
violation and, as such, was waived under state law and procedurally defaulted in
this forum. (Doc. 42-1 at 10). The court finds that this claim was fairly presented to
the state courts and is subject to review on the merits.
                                          13
In order to find the Defendant guilty of attempted homicide, more
precisely, criminal attempt to commit criminal homicide, you must be
satisfied that the following three elements – remember we talked about
elements – three elements have to be proven beyond a reasonable
doubt:

First, that the Defendant or an accomplice or a co-conspirator did a
certain act. That is, that he attempted to cause the death of James
Nickol. In this case the Commonwealth’s allegation of attempted
criminal homicide is specific to James Nickol.

Second, that the Defendant or an accomplice or a co-conspirator did
the act or acts with a specific intent to kill James Nickol.

And third, that the act or acts constituted a substantial step toward the
commission of that crime.

Realizing, of course, there may be many steps that someone may take
leading up to the commission of a crime, in this case it must not be a
trite step. It must be a substantial step.

A person is deemed to intend to commit the crime of homicide, and in
this case, if he intended to cause the death of James Nickol. A person
cannot be guilty of an attempt to commit a crime unless he has, as I
instructed you, a firm intent to commit that crime.

If he has not definitely made up his mind, if his purpose is uncertain or
wavering, he is deemed to lack the kind of intent that is required for
this particular crime.

As I have indicated to you, a person cannot be guilty of an attempt to
commit a crime unless he does an act which constitutes a substantial
step toward the commission of that crime. An act is deemed to be a
substantial step if it is a major step towards the commission of that
crime and also strongly corroborates the jury’s belief that that person
at the time that he acted had a firm intent to commit that crime.

An act can be a substantial step, even though other steps would have
been taken before the crime could be carried out.

If you are satisfied that these three elements of attempted criminal
attempt to commit criminal homicide have been proven beyond a
reasonable doubt, then the Defendant should be found guilty of that
offense. Otherwise, you must find the Defendant not guilty of that
crime.
                                   14
      As you will note and we will go over in a moment, on that particular
      crime, there is a second and collateral determination that the jury
      must make. And you will see it on the verdict slip when we go over
      that in a little while. But suffice at this point in time, the jury is also
      required – realize now, this is criminal attempt to commit criminal
      homicide. That means by its very language, nobody died, but
      somebody tried to make somebody die. That is the essence of the
      allegation, okay.

      Now, there is a second collateral decision or determination that the
      jury must make in this particular kind of crime, and that is in the
      course – if you find that someone attempted to commit a criminal
      homicide in this case, and the Defendant is liable for that either
      directly or through the actions of an accomplice or co-conspirator, then
      you must tell us whether or not you also find that whatever act or acts
      they did, or he did, or however you find it did, constituted and resulted
      in serious bodily injury to the victim. I will discuss that more when I
      go over that part of the instruction.

      You also must be convinced beyond a reasonable doubt that the victim
      sustained serious bodily injury as a result of whatever act or acts were
      undertaken to attempt to commit the criminal homicide.

(Doc. 14-5 at 39-42, N.T. 8/8/03, at 259:11-262:25). During deliberations the jury

requested clarification of the elements of the charge of attempted homicide, and the

trial judge reiterated each element of the offense. (Doc. 14-5 at 74-76, N.T. 8/8/03, at

294:24-296:24). On direct appeal, Muhammad argued that the trial court erred in

explaining the elements of attempted homicide. The Superior Court denied relief

with respect to this claim and found that the trial court’s instructions on criminal

attempt/homicide, accomplice liability, and conspiracy were proper statements of

Pennsylvania law. (Doc. 14-7 at 94-96, Commonwealth v. Muhammad, No. 1767

MDA 2003 (Pa. Super. August 17, 2007)).

      In his PCRA petition, Muhammad again argued that the trial court

committed error when explaining the elements of attempted homicide. (Doc. 14-8
                                            15
at 18-20, PCRA Petition). The PCRA court discussed, at length, the jury instruction

at issue. (Doc. 14-10 at 22-25, Commonwealth v. Muhammad, Nos. 2967 CR 2002,

3009 CR 2002, PCRA Memorandum and Order (September 13, 2006)). The PCRA

court ultimately denied relief with respect to this claim and, on appeal, the

Pennsylvania Superior Court affirmed the denial of PCRA relief. (Id.; Doc. 14-11 at

82, Commonwealth v. Muhammad, No. 275 MDA 2007 (Pa. Super. November 16,

2007)). The PCRA court found as follows:

      The Defendant next claims that the Court committed error when
      explaining to the jury the elements of Attempted Homicide. The
      Defendant specifically referred to the Court’s instruction in which we
      said, “Second, that the Defendant or an accomplice or a co-conspirator
      did the act or acts with the specific intent to kill James Nickol.” (N.T.
      250, lis. 19-21). The Defendant claims that this instruction caused the
      jury to convict the Defendant even if the Defendant did not have the
      specific intent to kill the Victims as long as his co-conspirator or
      accomplice did have such intent.

      This same issue was raised by the Defendant in Commonwealth v.
      Wayne, 553 Pa. 614, 720 A.2d 456, 464 (Pa. 1998). In Wayne, the trial
      court specifically stated during its jury charge that a defendant can be
      convicted of murder even if he did not have the intent to kill as long as
      his co-conspirator who committed the crime had the intent to kill. The
      Pennsylvania Supreme Court specifically ruled that the trial court’s
      instruction was in error. The Pennsylvania Supreme Court specifically
      stated, “. . . an individual accused of first degree murder must possess
      the specific intent to kill whether the accused is the actual shooter, an
      accomplice, or a conspirator.” Commonwealth v. Wayne, 553 Pa. 614,
      720 A.2d 456, 464 (Pa. 1998), citation omitted.

      We agree that this same standard applies in a case of attempted
      murder. The Pennsylvania Supreme Court has stated,

             Criminal attempt to murder is defined by reading the
             attempt statute, 18 Pa. C.S. § 901(a), in conjunction with
             the murder statute, 18 Pa. C.S. § 2501(a). Thus, attempted
             murder is defined as taking a substantial step towards an
             intentional killing.


                                          16
             Commonwealth v. Anderson, 538 Pa. 574, 650 A.2d 20, 23
             (Pa. 1994).

      Despite the Defendant’s mischaracterization, we believe our
      instruction does require the jury to find that the Defendant possessed
      the intent to kill, regardless of whether he actually pulled the trigger.
      We specifically stated in our instruction, “A person cannot be guilty of
      an attempt to commit a crime unless he has, as I instructed you, a firm
      intent to commit that crime.” (N.T. 261, lis. 6-7).
      ...

      [W]hen we stated that an accomplice or co-conspirator must have had
      the intent to kill, that by definition, means that the Defendant had the
      same intent. Otherwise, the person committing the act could not be
      considered an accomplice or a co-conspirator. It is their joint intent
      (i.e. to kill) that created the conspiracy/accomplice liability.

      However, even if we gave an ambiguous jury instruction, the
      Defendant would still not have been prejudiced. The Pennsylvania
      Supreme Court explained, “A faulty jury charge will require the grant
      of a new trial only where the charge permitted a finding of guilt
      without requiring the Commonwealth to establish the critical elements
      of the crimes charged beyond a reasonable doubt.” Commonwealth v.
      Wayne, 720 A.2d at 465.

(Doc. 14-10 at 22-24, Commonwealth v. Muhammad, Nos. 2967 CR 2002, 3009 CR

2002, PCRA Memorandum and Order (September 13, 2006)).

      “In a criminal trial, the State must prove every element of the offense, and a

jury instruction violates due process if it fails to give effect to that requirement.”

Middleton v. McNeil, 541 U.S. 433, 437 (2004) (citing Sandstrom v. Montana, 442

U.S. 510, 520-21 (1979)). Where a federal habeas petitioner challenges jury

instructions given in a state criminal proceeding, the only question for the court to

consider is “whether the ailing instruction by itself so infected the entire trial that

the resulting conviction violates due process.” Estelle v. McGuire, 502 U.S. 62, 71-72

(1991) (quoting Cupp v. Naughton, 414 U.S. 141, 147 (1973)). “It is well established


                                            17
that the instruction ‘may not be judged in artificial isolation,’ but must be viewed in

the context of the instructions as a whole and the trial record.” Id. A trial judge is

given much discretion in determining the language of the jury charge. See United

States v. Flores, 454 F.3d 149, 161 (3d Cir. 2006) (citing United States v. Goldblatt,

813 F.2d 619, 623 (3d Cir. 1987)). Further, the Third Circuit Court of Appeals has

observed that a habeas petitioner who challenges state jury instructions must

“point to a federal requirement that jury instructions . . . must include particular

provisions,” or demonstrate that the jury “instructions deprived him of a defense

which federal law provided to him.” Johnson v. Rosemeyer, 117 F.3d 104, 111 (3d

Cir. 1997). District courts do not “sit as super state supreme courts for the purpose

of determining whether jury instructions were correct under state law with respect

to the elements of an offense and defenses to it.” Id. at 110.

      Upon review of the entirety of the transcripts, the court finds that the trial

court provided proper instructions. The trial judge stated that in order to find

Muhammad guilty of attempted homicide, all of the elements of the crime had to be

proven beyond a reasonable doubt. The trial judge carefully instructed the jury on

all three elements of the crime, i.e., that Muhammad or an accomplice or a co-

conspirator attempted to cause the death of James Nickol, that Muhammad or an

accomplice or a co-conspirator did the act or acts with a specific intent to kill James

Nickol, and the act or acts constituted a substantial step toward the commission of

that crime. The Superior Court held that the trial court’s instructions on attempted

homicide, accomplice liability, and conspiracy were proper statements of

Pennsylvania law. Moreover, the PCRA court held that the Commonwealth
                                           18
provided sufficient record evidence of each of the critical elements of attempted

homicide. (Doc. 14-10 at 25). The state courts’ decisions are neither contrary to, nor

an unreasonable application of, clearly established federal law, nor are they an

unreasonable determination of the facts in light of the evidence presented. Hence,

Muhammad is not entitled to habeas relief on this claim.

      Furthermore, Muhammad has failed to establish a claim for ineffective

assistance of trial counsel because the Superior Court expressly determined that

the jury instructions were proper statements under Pennsylvania law. The jury

instructions were sufficient, and trial counsel cannot be deemed ineffective for

failing to object to the instructions. See Priester v. Vaughn, 382 F.3d 394, 402 (3d

Cir. 2004). In sum, trial counsel’s failure to raise a meritless objection did not

violate professional norms and could not have prejudiced Muhammad. See

Strickland, 466 U.S. 668.

      B.     Brady Claim

             1.     Exhaustion

      Muhammad alleges that the prosecution committed a Brady 6 violation with

respect to information pertaining to James Nickol. (Doc. 27-1 at 16-22). Specifically,

he alleges that the prosecution presented incorrect information on Nickol’s

probation status at trial, and the prosecution did not inform Muhammad that a

bench warrant was issued for Nickol when he failed to appear in court on March 13,


      6
        Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding “that the suppression by
the prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to punishment, irrespective
of the good faith or bad faith of the prosecution.”).
                                           19
2003. (Id.) Respondents argue that these claims were never presented to the state

courts. (Doc. 42-1 at 14). It is clear that Muhammad did not raise the Brady claim

in state court. Therefore, the Brady claim is procedurally defaulted and will be

addressed only upon a showing of cause and prejudice or a fundamental

miscarriage of justice.

       In an attempt to excuse the procedural default of this claim, Muhammad

asserts that the Brady claim was never presented to the state courts because the

prosecution suppressed the evidence related to Nickol. (Doc. 48 at 6). However, the

Third Circuit Court of Appeals has held that “a general claim that the prosecutor

has suppressed exculpatory information cannot satisfy the exhaustion requirement

as to all [] Brady claims that a habeas petitioner may bring.” Landano v. Rafferty,

897 F.2d 661, 669 (3d Cir. 1990). The court concludes that Muhammad has not

exhausted the Brady claim in his habeas petition, and this argument does not

excuse his procedural default of the claim. See Landano, 897 F.2d at 669-70 (“[The

United States Court of Appeals for the Third Circuit] has consistently held that in

complying with the exhaustion requirement a habeas petitioner must not only

provide the state courts with his legal theory as to why his constitutional rights have

been violated, but also the factual predicate on which that legal theory rests. This

requirement is especially appropriate in the context of an alleged Brady violation

since the materiality of the suppressed information is determined by considering

the strength of the state’s case as a whole.” (citing United States v. Agurs, 427 U.S.

97, 112-13 (1976))).



                                          20
      Muhammad asserts that he presented this claim in his PCRA petition in the

context of prosecutorial misconduct for eliciting false testimony of James Nickol.

(Doc. 48 at 4). To avoid a procedural default, a petitioner must show that the state

courts were given a “fair opportunity” to analyze the facts pertaining to his

constitutional claim under controlling law and that the federal claim is the

substantial equivalent of that presented to the state courts. Picard, 404 U.S. at 278.

But, “it is not enough that all the facts necessary to support the federal claim were

before the state courts or that a somewhat similar state-law claim was made.”

Anderson v. Harless, 459 U.S. 4, 6 (1982) (internal citations omitted). The Third

Circuit Court of Appeals “has interpreted substantial equivalence to mean both the

legal theory and the facts on which a federal claim rests must have been presented

to the state courts.” Landano, 897 F.2d at 669. Muhammad may have presented the

facts underlying his Brady claim to the state court, but he certainly did not include

the legal theory in his PCRA petition. Therefore, the state court did not have a fair

opportunity to evaluate Muhammad’s Brady claim.

      Muhammad also asserts that the evidence supposedly suppressed by the

Commonwealth would demonstrate that Nickol was not trustworthy, and “[w]ithout

Nickol’s testimony it is questionable whether sufficient evidence would have

existed” to find him guilty. (Doc. 27-1 at 21-22). Pursuant to Schlup, Muhammad is

required to show that, in light of the new evidence, “it is more likely than not that

no reasonable juror would have found petitioner guilty beyond a reasonable doubt.”

Schlup v. Delo, 512 U.S. 298, 327 (1995). Beyond self-serving generalities,

Muhammad has failed to make any showing of a likely change in the outcome of his
                                          21
trial. The court concludes that Muhammad failed to establish cause and prejudice

or demonstrate a fundamental miscarriage of justice.

      We will state the obvious. Requiring exhaustion of the Brady claim, now,

would be futile. It is clear that Muhammad has no avenue through which to present

his Brady claim to the state courts because any PCRA petition would be untimely.

See 42 PA. CONS. STAT. § 9545(b)(1) (explaining that collateral actions must be filed

“within one year of the date the judgment becomes final[.]”). Therefore, the court

finds that Muhammad has procedurally defaulted this claim.

             2.     Ineffective Assistance of Counsel Claim

      Muhammad argues that trial counsel was ineffective for failing to discover

that Nickol was not on probation when he testified, and for failing to properly attack

Nickol’s credibility on cross-examination. (Doc. 27-1 at 22-24).

      “[C]ourts generally entrust cross-examination techniques, like other matters

of trial strategy, to the professional discretion of counsel.” Dell v. Straub, 194 F.

Supp.2d 629, 651 (E.D. Mich. 2002); see Fugate v. Head, 261 F.3d 1206, 1219 (11th

Cir. 2001); Dows v. Wood, 211 F.3d 480, 489 (9th Cir. 2000). Counsel’s approach to

impeachment is a tactical decision and “such decisions do not constitute deficient

conduct simply because there are better options.” Reynoso v. Giurbino, 462 F.3d

1099, 1113 (9th Cir. 2006). However, if a witness “had a strong reason to lie, and

testify in a manner that would help the prosecutor, in the hopes of getting favorable

treatment from the Commonwealth, that establishes the potential bias that would

[constitute] compelling impeachment evidence” because such information would

benefit a jury in assessing the reliability of such a witness. Grant v. Lockett, 709
                                           22
F.3d 224, 236 (3d Cir. 2013). Notably, counsel’s impeachment strategy is not

ineffective unless the “defendant [can] overcome the presumption that, under the

circumstances, the challenged action [or lack of action] ‘might be considered sound

trial strategy.’” Strickland, 466 U.S. at 689 (citation omitted).

      With respect to Muhammad’s claim that trial counsel was ineffective for

failing to discover that Nickol was not on probation when he testified, the trial

transcript reveals that trial counsel extensively questioned Nickol about his

probation status and criminal history. (Doc. 14-3 at 72-81, N.T. 8/6/03, 101:15-110:7).

Accordingly, the court will deny this ineffectiveness claim.

      Muhammad also claims that trial counsel was ineffective for not attacking

Nickol’s credibility with a prior inconsistent statement regarding his possession of a

gun. The PCRA court concluded that this ineffectiveness claim could not succeed

because, ultimately, there was no reasonable probability that this inconsistency

would have likely changed the outcome of the trial. The PCRA court addressed this

claim as follows:

      The Defendant claims that District Attorney Michael A. Consiglio,
      Esquire, elicited false testimony from one of the victims, James Nickol.
      During the trial, the Defendant’s trial attorney, Sanford A. Krevsky,
      Esquire, cross-examined Mr. Nickol on the issue of whether he
      (Nickol) originally told the police that he (Nickol) possessed a firearm
      at the time of the incident. Notes of Testimony, August 5-8, 2003,
      (hereinafter, “N.T.”) 110, lis. 14-25, 111, lis. 1-18. Mr. Nickol admitted
      that he originally did not disclose this fact to the police. N.T. 111, line
      12.

      Thereafter, on re-direct examination, District Attorney Consiglio asked
      Mr. Nickol the following:




                                           23
      Q. [MR. CONSIGLIO] During that conversation with the
      officers, did you mention the fact that you or Derrick had
      a gun?

      A. [DEFENDANT] No.

      Q. February 12, you are at the police station?

      A. Yes.

      [Q.] During that conversation, that’s when the officers
      confront you with what Derrick said?

      A. Yes.

      Q. That is when you say, all right, I had a gun?

      A. Yes[.]

      Q. Derrick had a gun?

      A. Yes, sir.

      Q. At your preliminary hearing – at the preliminary
      hearing for the Defendant on September 4, you also
      testified that you guys had guns?

      A. Yes.

      N.T. 131, lis. 15-25, 132, lis. 1-5.

The Defendant alleges that there is no instance in the preliminary
hearing transcript where Mr. Nickol testified to possessing a firearm at
the time of the crime. The Defendant claims that District Attorney
Consiglio purposely elicited false information from the Defendant to
presumably bolster his (Nickol’s) credibility.

Unfortunately, the Court does not possess a copy of the Defendant’s
preliminary hearing transcript as it was never admitted into the
Record. However, even if Mr. Nickol’s statement about his
preliminary hearing testimony was incorrect, this testimony did not
prejudice the Defendant. This is because Mr. Nickol already admitted
that when he was first questioned by the police he denied possessing a
handgun. (N.T. 111, line 12, 131, lis. 15-17). Mr. Nickol also admitted
that it was not until the police confronted him with the statement of
                                       24
      the other victim, Derrick Kleugel, that he (Nickol) admitted to
      possessing a gun. (N.T. 111, lis. 14-17, 131, lis. 20-22). Therefore, the
      jury already knew that Mr. Nickol initially tried to conceal from police
      the fact that he had been carrying a firearm. As a result, we find that
      [Muhammad] was not prejudiced regardless of Mr. Nickol’s
      preliminary hearing testimony.

      Further, failure of Mr. Nickol to mention at the preliminary hearing
      that he possessed a firearm is not the same as if he had denied
      possessing a firearm. Thus, the Defendant has not asserted that there
      is a direct contradiction between the preliminary hearing testimony
      and the trial testimony about the underlying factual issue.

(Doc. 14-10 at 15-16, Commonwealth v. Muhammad, Nos. 2967 CR 2002, 3009 CR

2002, PCRA Memorandum and Order (September 13, 2006)).

      In evaluating whether counsel’s performance was deficient, the court must

defer to counsel’s tactical decisions, avoid “the distorting effects of hindsight” and

give counsel the benefit of a strong presumption of reasonableness. Strickland, 466

U.S. at 689. The court finds that the record relied upon by the state court supports

a finding that trial counsel was not ineffective in his cross-examination of Nickol.

As the PCRA court properly observed, the jury already knew that Nickol initially

tried to conceal from police that he was carrying a firearm. In other words, the

inconsistency was already exposed. Clearly, Muhammad was not prejudiced

regardless of Nickol’s potentially inconsistent testimony at the preliminary hearing.

Muhammad has not provided sufficient evidence to show that the representation by

his trial counsel fell “outside the wide range of professionally competent

assistance.” Strickland, 466 U.S. at 689-90. Additionally, Muhammad has not

demonstrated that there was a reasonable probability that if his trial counsel

pursued a different line of questioning on cross-examination of Nickol, the result


                                           25
would have been different. Consequently, the court will deny habeas relief on this

ineffectiveness claim.

       C.     Illegal Sentence Claims

       Muhammad argues that his sentence is illegal because the sentencing court

relied on erroneous facts, the sentencing court did not give reasons for a disparate

sentence compared to his co-defendant, and he was harshly sentenced as a result of

the trial court judge’s participation in the jury trial. (Doc. 27-1 at 25-34).

Muhammad further argues that trial counsel rendered ineffective assistance by

failing to object to these alleged defects. (Id.) The record reflects that these claims

were not properly exhausted in state court.

       On appeal from the denial of PCRA relief, the Pennsylvania Superior Court

addressed Muhammad’s claims regarding the legality of his sentence and found

that these issues were waived. (Doc. 14-11 at 82-86, Commonwealth v. Muhammad,

944 A.2d 796 (Pa. Super. 2007)). The Superior Court found as follows:

       Muhammad argues that trial counsel was ineffective for failing to
       challenge the discretionary aspects of his sentence. In particular,
       Muhammad claims that the sentencing court abused its discretion in:
       relying on factually erroneous information; relying on hearsay
       statements of the non-testifying co-defendant; failing to consider
       mitigating circumstances regarding Muhammad’s role in the shooting;
       and failing to state sufficient reasons on the record for the disparity in
       sentences between Muhammad and his co-defendant. (Appellant’s
       Brief at 20, 22).

       We conclude that this ineffectiveness claim is waived. Muhammad
       admits that he raised this claim for the first time in his pro se
       objections to counsel’s Turner/Finley letter. (Id. at 16-17.) He did not
       raise it in his initial pro se PCRA petition, which would have been his
       first opportunity to do so. See 42 Pa.C.S.A. §9544(b). Muhammad
       attempts to circumvent the waiver rule by asserting that he had asked
       appointed PCRA counsel to include this claim in the Turner/Finley
                                            26
      letter, but counsel failed to do so. The only evidence to support this
      assertion is an unsigned, typed letter to PCRA counsel, which
      Muhammad attached to his objections to the Turner/Finley letter, in
      which he stated that he wanted counsel to include the
      sentence/ineffectiveness issue. However, Muhammad makes no
      mention of either this issue or this request in his objections to the
      Turner/Finley letter. Thus, we will not consider it.

      Even if Muhammad had properly preserved this claim, we would
      conclude that it is without merit. Contrary to Muhammad’s assertions,
      these sentencing claims were, in fact, raised in a post-sentence motion
      to modify sentence, which was ultimately denied. Therefore, counsel
      cannot be held ineffective for failure to raise them.

(Doc. 14-11 at 84-85, Commonwealth v. Muhammad, 944 A.2d 796 (Pa. Super. 2007)

(footnotes omitted)).

      Muhammad has waived these claims under state law and, as a result, has

procedurally defaulted these claims in this forum. See Suarez v. Pennsylvania, 2014

WL 2922283 (M.D. Pa. 2014) (concluding that where the state court on direct appeal

found the claims waived because no objection had been made at trial, federal

habeas review is precluded unless the petitioner can demonstrate cause and

prejudice, or that a failure to consider the claims will result in a fundamental

miscarriage of justice) (citing Sloan v. Attorney General of Pennsylvania, 2010 U.S.

Dist. LEXIS 101854, *33-34 (W.D. Pa. 2010)); Solano v. Lamas, 2014 WL 2567166

(M.D. Pa. 2014). Muhammad is not entitled to federal habeas review unless he can

meet his burden of establishing “cause for the default and actual prejudice as a

result of the alleged violation of federal law or demonstrate that failure to consider

the claims would result in a fundamental miscarriage of justice.” Coleman v.

Thompson, 501 U.S. 722, 750 (1991); Harris v. Reed, 489 U.S. 255, 260-63 (1989);

Morris v. Horn, 187 F.3d 333, 342 (3d Cir. 1999).
                                          27
      Muhammad concedes that he failed to present the illegal sentencing claims

in his initial PCRA petition. (Doc. 48 at 8). Instead, he relies on Martinez v. Ryan,

566 U.S. 1 (2012), to excuse these procedurally defaulted claims. (Id. at 8-9) The

United States Supreme Court has recognized that, under certain circumstances, the

procedural default of an ineffective assistance of trial counsel claim may be excused

where the default was caused by ineffective assistance of counsel in post-conviction

collateral proceedings. See Martinez, 566 U.S. at 6-18. Specifically, the Martinez

Court held that:

      [A] procedural default will not bar a federal habeas court from hearing
      a substantial claim of ineffective assistance at trial if, in the [state]
      initial-review collateral proceeding, there was no counsel or counsel in
      that proceeding was ineffective.

Martinez, 566 U.S. at 17.

      The Martinez Court limited its holding to cases where “under state law,

claims of ineffective assistance of trial counsel must be raised in an initial-review

collateral proceeding.” Id. Shortly thereafter, the Supreme Court revisited its

Martinez holding, extending it not only to cases where state procedural law

expressly prohibited ineffective assistance claims on direct appeal, but also where

“state procedural framework, by reason of its design and operation, makes it highly

unlikely in a typical case that a defendant will have a meaningful opportunity to

raise a claim of ineffective assistance of trial counsel on direct appeal.” Trevino v.

Thaler, 569 U.S. 413, 429 (2013). The Third Circuit has subsequently examined

Pennsylvania procedural law and found that Martinez applies in Pennsylvania. Cox

v. Horn, 757 F.3d 113, 124 n.8 (3d Cir. 2014).


                                           28
      Muhammad’s claim of ineffective assistance of counsel at his collateral

proceedings falls within the scope of the Martinez rule. Under Martinez, the failure

of a federal habeas petitioner’s counsel to raise a claim in an initial-review collateral

proceeding can constitute cause if: (1) PCRA counsel’s failure itself constituted

ineffective assistance of counsel under Strickland, 466 U.S. at 687; and (2) the

underlying ineffective assistance of trial counsel claim is “a substantial one.”

Martinez, 566 U.S. at 14. “Under Strickland, courts are precluded from finding that

counsel was ineffective unless they find both that counsel’s performance fell below

an objectively unreasonable standard, and that the defendant was prejudiced by

that performance.” Marshall v. Hendricks, 307 F.3d 36, 85 (3d Cir. 2002). A

petitioner must overcome the strong presumption that his trial counsel’s conduct

fell “within the wide range of reasonable professional assistance” and that counsel

“made all significant decisions in the exercise of reasonable professional judgment.”

Strickland, 466 U.S. at 690. Even if a petitioner demonstrates that his attorney’s

performance fell below prevailing professional norms, habeas relief will only be

available if he further demonstrates that this deficient performance prejudiced his

defense. A petitioner must show that there is “reasonable probability that, but for

the counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694. The court may deny an ineffective

assistance of counsel claim solely upon a petitioner’s failure to make a sufficient

showing under either prong. Id. at 687, 697.




                                           29
      In the case at bar, the Superior Court determined that, although this

ineffectiveness claim was waived, it was nevertheless meritless. The Court noted

that Muhammad’s sentencing claims were raised in a post-sentence motion to

modify sentence, which was ultimately denied. The Superior Court therefore

concluded that counsel cannot be held ineffective for failing to raise them. We

agree. The underlying ineffective assistance of counsel claims related to

Muhammad’s sentencing were found to be meritless or insubstantial and, therefore,

PCRA counsel’s failure to advance these claims cannot constitute cause to excuse

procedural default. Any claim for relief under Martinez fails.

      The court finds that Muhammad has failed to establish any cause and

prejudice to excuse his procedural default of this claim. Nor is there any indication

that a failure to review this claim will result in a fundamental miscarriage of justice.

See Schlup, 513 U.S. at 327. Consequently, Muhammad is precluded from pursuing

federal habeas corpus relief with regard to this issue.

      As previously noted, any attempt by Muhammad to exhaust his state

remedies at this time would be futile, because these claims are procedurally

defaulted due to waiver of the claims and expiration of the PCRA statute of




                                           30
limitations. As such, Muhammad is in procedural default for failing to comply with

the state filing requirements. 7

      D.     Post-Sentence Counsel Conflict of Interest Claim

      Muhammad asserts that post-sentence counsel, Ari Weitzman, Esquire, of the

Dauphin County Public Defender’s Office, had a conflict of interest when he filed a

post-sentence motion on his behalf because the Dauphin County Public Defender’s

represented Muhammad’s co-defendant in the matter. 8 (Doc. 27-1 at 35-36). In his

PCRA petition, Muhammad asserted that this was an obvious conflict of interest,

which Weitzman failed to disclose. (Doc. 14-8 at 29-30, PCRA Petition). The PCRA

court’s memorandum and order did not address Muhammad’s conflict of interest

claim. (See Doc. 14-10 at 22-24, Commonwealth v. Muhammad, Nos. 2967 CR 2002,

3009 CR 2002, PCRA Memorandum and Order (September 13, 2006)).

Consequently, we will review the claim de novo.




      7
         Because sentencing is generally a matter of state criminal procedure, a
federal court will not review a sentence in a habeas proceeding unless it exceeds the
statutory maximum. See Jones v. Superintendent of Rahway State Prison, 725 F.2d
40 (3d Cir. 1984). Muhammad does not allege, nor can he establish that his sentence
exceeds the statutory maximum. Muhammad was sentenced to an aggregate
sentence of 37 to 90 years’ imprisonment for attempted murder, robbery, criminal
conspiracy, aggravated assault, flight to avoid apprehension, escape, resisting
arrest, and false identification to law enforcement authorities. See 18 Pa.C.S.A. §§
3701(a)(1), 903, 2702(a)(1), 5126, 5121(a), 5104, 4906(a). Each sentence imposed was
within the standard range. (See Doc. 14-7 at 52-56). Thus, his claim, construed as a
federal constitutional violation, would fail.
      8
       The Dauphin County Public Defender’s Office did not represent
Muhammad during trial. Assistant Public Defender Weitzman only filed a post-
sentence motion on Muhammad’s behalf.
                                         31
       A claim of ineffectiveness of counsel based on a conflict of interest will

presume prejudice if a petitioner can establish that counsel was actively

representing conflicting interests and the conflict had an adverse affect on specific

aspects of counsel’s performance. Strickland, 466 U.S. at 692 (citing Cuyler v.

Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980)). To prove that an

actual conflict of interest adversely affected counsel’s representation, a petitioner

must “identify a plausible defense strategy that could have been pursued, and show

that this alternative strategy inherently conflicted with, or was rejected due to

[counsel]’s other loyalties or interests.” Hess v. Mazurkiewicz, 135 F.3d 905, 910 (3d

Cir. 1998) (citing United States v. Gambino, 864 F.2d 1064, 1070 (3d Cir. 1988)). A

petitioner must identify a viable defense strategy that was not pursued by his

attorney because of the conflict of interest. Morris v. Beard, 633 F.3d 185, 198 (3d

Cir. 2011); United States v. Morelli, 169 F.3d 798, 810 (3d Cir. 1999); United States v.

Gambino, 788 F.2d 938, 951 (3d Cir. 1986). Multiple representation of co-defendants

does not violate the Sixth Amendment unless it gives rise to a conflict of interest.

See Holloway v. Arkansas, 435 U.S. 475, 482 (1978).

      Upon review of the record, the court finds no evidence that counsel’s actions

“actually affected the adequacy of his representation.” Cuyler, 446 U.S. at 349-50.

Muhammad simply asserts, without any supporting information, that post-sentence

counsel was ineffective because the Public Defender’s Office also represented his

co-defendant. Muhammad does not point to any specific conflict of interest that

affected his rights in post-sentence proceedings. See, e.g., Duncan v. Morton, 256

F.3d 189, 198 (3d Cir. 2001) (holding that the district court’s determination that two
                                           32
lawyers who shared office space “were not partners for the purposes of multiple

representation is not an unreasonable one”); United States v. Pungitore, 910 F.2d

1084, 1140 (3d Cir. 1990). Rather, the record reflects that Attorney Weitzman

preserved Muhammad’s rights by filing a motion for modification of sentence and a

notice of appeal. There is no indication that the Public Defender’s Office expressed

to the state court any concern regarding a conflict of interest. Muhammad has

failed to demonstrate either that his post-sentence counsel actively represented

conflicting interests, or that counsel’s performance was adversely affected by an

actual conflict of interest. See Strickland, 466 U.S. at 692; Cuyler, 446 U.S. 335; see

also Mickens v. Taylor, 535 U.S. 162, 171 (2002) (“[W]e think ‘an actual conflict of

interest’ meant precisely a conflict that affected counsel’s performance – as opposed

to a mere theoretical division of loyalties.”) (quoting Wood v. Georgia, 450 U.S. 261,

273 (1981) (emphasis in original)). Accordingly, because Muhammad has failed to

meet the burden of proof established by Strickland and Cuyler, his final ground for

habeas relief is without merit and will be denied.

VI.   Certificate of Appealability

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant has

made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve
                                           33
encouragement to proceed further.” Miller-El, 537 U.S. at 327. “When the district

court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of reason would

not find the disposition of this case debatable. Accordingly, a COA will not issue.

VII.   Conclusion

       For the reasons set forth above, the court will deny the amended petition for

writ of habeas corpus. A separate order shall issue.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania

Dated:       March 29, 2019
